


110 HR 2291 IH: To grant immunity from civil liability to any person who

U.S. House of Representatives
2007-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2291
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2007
			Mr. Pearce (for
			 himself, Mr. King of New York,
			 Mr. Shuster,
			 Mr. Blunt,
			 Mr. Saxton,
			 Mrs. McMorris Rodgers,
			 Mr. Feeney, and
			 Mr. Kline of Minnesota) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To grant immunity from civil liability to any person who
		  voluntarily notifies appropriate security personnel of suspicious activity
		  believed to threaten transportation safety or security or takes reasonable
		  action to mitigate such activity.
	
	
		1.Immunity for reporting
			 suspicious behavior
			(a)In
			 generalAny person who, in
			 good faith, makes, or causes to be made, a voluntary disclosure of any
			 suspicious transaction, activity, or occurrence indicating that an individual
			 may be engaging, or preparing to engage, in an action described in section 3 to
			 any employee or agent of the Department of Homeland Security, the Department of
			 Transportation, or the Department of Justice, any Federal, State, or local law
			 enforcement officer, any transportation security officer, or any employee or
			 agent of a transportation system shall be immune from civil liability to any
			 person for such disclosure under any Federal, State, or local law.
			(b)False
			 disclosuresSubsection (a)
			 shall not apply to any statement or disclosure that the person making the
			 statement or disclosure knows to be false at the time it is made.
			2.Immunity for
			 mitigation of threatsAny
			 person in receipt of a report described in section 1 who takes reasonable
			 action to mitigate a suspicious action described in section 3 shall be immune
			 from civil liability to any person for such action under any Federal, State, or
			 local law.
		3.Covered
			 disclosuresThe actions
			 described in this section are possible or attempted violations of law relating
			 to—
			(1)a
			 threat to a transportation system or the safety or security of its passengers;
			 or
			(2)an act of
			 terrorism (as defined in section 3077 of title 18, United States Code) that
			 involves, or is directed against, a transportation system or its
			 passengers.
			4.Attorney fees and
			 costsAny person who is named
			 as a defendant in a civil lawsuit for making a voluntary disclosure described
			 in section 1 or for taking an action described in section 2, and is found to be
			 immune from civil liability under this Act, shall be entitled to recover from
			 the plaintiff all reasonable costs and attorney fees allowed by the court in
			 which the lawsuit was decided.
		5.Effective
			 dateThis Act shall take
			 effect on November 20, 2006, and shall apply to all activities and claims
			 occurring on or after such date.
		
